Citation Nr: 1343441	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a dysthymic disorder, and a major depressive disorder. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

3.  Entitlement to service connection for hepatitis C.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.

5.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972 

These matters come before the Board of Veterans' Appeals (BVA or Board) from August 2008 (acquired psychiatric disorder) and September 2011 (new and material evidence hepatitis C and right shoulder disorder) rating decisions of the Department of Veterans Affairs (VA) Hartford, Connecticut, Regional Office (RO).

The Board notes that, with respect to the Veteran's acquired psychiatric disorder claim, the Veteran testified before a Veterans Law Judge in an October 2009 hearing and such hearing transcript is associated with the claims file.  However, the Veterans Law Judge is no longer employed at the Board.  As such, the Veteran was notified in an April 2012 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.

This case was most recently before the Board in January 2010, when the Veteran's acquired psychiatric disorder claim was remanded for further development.  Previous claims for service connection for hepatitis C and a right shoulder disorder were denied; the Veteran has subsequently perfected new and material evidence claims with respect to these two issues.  With respect to his acquired psychiatric disorder claim, the agency of original jurisdiction (AOJ) was instructed to provide the Veteran with additional Veterans Claims Assistance Act of 2000 (VCAA) notice and provide him with a VA examination.  The AOJ issued a supplemental statement of the case in March 2012 and the appeal is once again before the Board.  

The issues of entitlement to service connection for hepatitis C and for a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The evidence supports a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.

2.  There is credible supporting evidence that the Veteran's PTSD and dysthymic disorder are due to a traumatic event that occurred during his active duty military service.

3.  In a decision dated in January 2010, the Board denied service connection for hepatitis C based on the determination that the disorder was not related to any injury, illness or disease incurred during active duty service; the Veteran did not appeal the January 2010 Board decision.   

4.  The evidence received since the January 2010 Board decision is new and raises a reasonable possibility of substantiating the claim for service connection for hepatitis C.   

5.  In a decision dated in January 2010, the Board denied service connection for a right shoulder disorder based on the finding that the medical evidence did not demonstrate a current diagnosis; the Veteran did not appeal the January 2010 Board decision.   

6.  The evidence received since the January 2010 Board decision is new and raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disorder.   


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, PTSD and a dysthymic disorder were incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The January 2010 Board decision that denied service connection for hepatitis C is final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. § 20.1100 (2013).

3.  New and material evidence has been received since the January 2010 Board decision that denied service connection for hepatitis C and that service connection claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§  3.156, 20.1100 (2013).

4.  The January 2010 Board decision that denied service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. § 20.1100 (2013).

5.  New and material evidence has been received since the January 2010 Board decision that denied service connection for a right shoulder disorder and that service connection claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

Here, as the Veteran's claim for service connection for an acquired psychiatric disorder is being granted and his claims for hepatitis C and a right shoulder disorder are being reopened, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these issues.   

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they became disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the laws and regulations outlined above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2013); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

On the other hand, if it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, then the veteran's testimony alone does not suffice to establish the occurrence of the alleged stressor; instead, the veteran must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 (2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements"); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
	
The phrase "engaged in combat with the enemy" requires that a veteran have personally taken part in a fight or encounter with a military foe or hostile unit or instrumentality.  In this case, the evidence does not show that the Veteran actually engaged the enemy in combat.  VAOPGCPREC 12-99.  His DD Form 214 does not reflect that he received any awards, citations, or decoration denoting having served in combat.  He had no foreign and/or sea service.

The Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  

This regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  38 C.F.R. § 3.304(f)(3)(2012).   

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In the present case, the regulatory change does not apply, as the claimed in-service stressor, in-service personal assault, is not related to the Veteran's fear of hostile military or terrorist activity.

As noted above, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (2013).

If, as here, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. 

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  Finally, it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.

Furthermore, medical opinions in cases of personal assault for PTSD are exceptions to the general rule that an opinion by a medical professional based on a post-service examination cannot be used to establish the occurrence of a stressor.  See Patton v. West, 12 Vet. App. 272, 277 (1999).  See also 38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 2006).  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In these situations, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  The victims of this type of trauma may not necessarily report the full circumstances of it for many years after it occurred.  Thus, when a PTSD claim is based on a personal assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton, 12 Vet. App. at 277 and YR v. West, 11 Vet. App. 393, 398-99 (1998).

The Veteran alleges that he has PTSD due to a sexual assault that occurred during his active duty service.  Specifically, while on active duty, he alleges that he woke up while being sexually assaulted by a fellow service member.  

The Board initially notes that a June 2011 VA examination confirms a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  Having found that the Veteran meets the criteria for a diagnosis of PTSD, the next question is whether there is credible supporting evidence of an inservice PTSD 'stressor,' i.e., evidence of an event in service that led to or caused PTSD.  Here, there is no evidence contained in the Veteran's service treatment records documenting a sexual assault in service.  

As directed in the January 2010 Remand, the Veteran was afforded a VA examination in June 2011 for the purpose of determining whether there was sufficient evidence of the Veteran's in-service assault and, if so, whether the identified stressor resulted in the Veteran's PTSD.  The June 2011 VA examiner indicated that the incident of sexual trauma appears to have had the most far reaching consequences for the Veteran.  He noted various examples of how the sexual assault in service continues to affect the Veteran to this day.  The VA examiner diagnosed the Veteran with PTSD and a dysthymic disorder.  He noted that the Veteran's dysthymic disorder has multiple determinants, by far the most prominent being the sexual assault in the military in that it seems to have been a "last straw," that profoundly affected his personality, world view, and trust of anyone, particularly authority figures.  The VA examiner noted that many clinicians would unhesitatingly call this PTSD.  He indicated that the Veteran struggles with regret, guilt, and feelings of failure, which stem from his addictive behavior and the subsequent effect on his marriage and marginal vocational function.  However, he stated that many of his difficulties are directly or indirectly related to the assault and shame about the event and only compound his self-destructive tendencies.  He concluded stating that "assuming that this is a truthful report (no supporting documentation), the examiner supports a service-connected diagnosis of PTSD and/or dysthymic disorder on that basis." 

The Board has also considered the Veteran's contentions provided in written statements and in testimony before BVA.  While the Veteran is not competent to provide a medical opinion regarding diagnosis, the Board has considered the purpose to which he is offering testimony; namely to provide competent evidence as to the circumstances of the in-service stressor, and the symptoms he experienced during and following service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The testimony regarding the Veteran's in-service stressor has been factually consistent, whether being reported to VA claims adjudicators or to VA medical providers.  Given the totality of the evidence, the Board finds that the evidence favors a finding that the Veteran was sexually assaulted in service.  The second element of Hickson has been met.

The third (final) element of Hickson has also been met.  Significantly, the June 2011 VA examiner essentially determined that the Veteran's PTSD and dysthymic disorder were caused by or a result of the sexual result in service.  There are no contradictory opinions of record.

Pursuant to this decision, the Board has made a credibility determination that the Veteran's in-service trauma occurred.  Therefore, based on the Veteran's credible testimony and statements, in conjunction with the June 2011 VA opinion, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for PTSD and a dysthymic disorder.  

The Board additionally notes that the Veteran has been diagnosed with major depressive disorder during the appellate period.  There is no competent evidence relating this specific diagnosis to active service.  Moreover, the Veteran's PTSD and dysthymic disorders will be evaluated under the General Rating Formula for Mental Disorders.  Any other such acquired psychiatric disorder would be rated under the same formula.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).  The United States Court of Appeals for the Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  If the manifestations of two mental disabilities are the same, a separate evaluation is not warranted.  Id.  Thus, while not controlling the outcome of the appeal, it is noteworthy that establishing service connection for major depressive disorder or any other acquired psychiatric disorder other than PTSD or a dysthymic disorder would not result in any additional compensation.

Having resolved reasonable doubt in the Veteran's favor, service connection for PTSD and dysthymic disorder is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The Veteran's claims for hepatitis C and a right shoulder disorder were last denied in a January 2010 Board decision.  The Board denied service connection for hepatitis C essentially on the finding that the medical evidence did not demonstrate that it was etiologically related to any injury, illness or disease incurred during active duty service.  The Veteran's claim for a right shoulder disorder was denied on the finding that the Veteran did not have a current diagnosis.  The Veteran most recently attempted to reopen his claims for service connection hepatitis C and a right shoulder disorder in November 2010, which was denied by the RO in September 2011.  He timely appealed.

The evidence added to the record since the January 2010 Board decision includes statements from the Veteran that his hepatitis C is related to a sexual assault in service.  See February 2010 Statement.  Significantly, the Board notes that pursuant to this Board decision the Board has now conceded that the Veteran was sexually assaulted in service.  The Veteran's allegations in his February 2010 statement are "new" in that they were not associated with the claims file at the time of the last final denial.  The statements are also material as they support the Veteran's assertion of the relationship between his service and his hepatitis C.  With respect to his service connection claim for a right shoulder disorder, a review of the Veteran's Virtual VA claims file reflects a November 2011 X-ray of his right shoulder which reflects mild degenerative changes.  Significantly, the new evidence demonstrates a diagnosis of a right shoulder disorder.  Accordingly, the Veteran's claims for service connection for hepatitis C and for a right shoulder disorder are reopened.


ORDER

Service connection for PTSD and a dysthymic disorder is granted. 

New and material evidence sufficient to reopen a claim for service connection for hepatitis C having been received, the appeal is granted to this extent only.

New and material evidence sufficient to reopen a claim for service connection for a right shoulder disorder having been received, the appeal is granted to this extent only.


REMAND

As noted above, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is required to satisfy VA's obligations under the VCAA.

Hepatitis C-  The Veteran asserts that his hepatitis C is the result of in-service injections with air guns, contaminated water at Camp Lejeune or from a sexual assault in service.  

VA has not provided the Veteran with a medical examination or obtained a medical opinion regarding his claim. VA treatment records reflect that the Veteran was diagnosed with hepatitis C in approximately 1997.  Service treatment records are silent with respect to hepatitis C.  However, they show that he received several injections during service.  The Veteran has reported that at least some of those injections were from air guns.  He is competent to report that because that would have been experienced personally by him. Layno v. Brown, 6 Vet. App. 465 (1994). Additionally, as noted above, the Board has conceded that the Veteran was sexually assaulted in service.  Moreover, service personnel records confirm that he was stationed at Camp Lejeune.
  
The Board finds that a VA medical examination must be scheduled to obtain an opinion regarding the etiology of the Veteran's hepatitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right Shoulder Disorder-  The Veteran essentially alleges that his right shoulder disorder stems from an in-service injury during boot camp when a sergeant slammed the Veteran's gun into his shoulder.  The Board notes that the Veteran's service treatment records are silent for any complaints of, treatment for, or diagnosis related to his right shoulder.  

Current treatment records in the Veteran's Virtual VA claims file reflect mild degenerative changes in the right shoulder.  See November 2011 VA treatment record.  The Veteran has alleged that his right shoulder symptomatology has been chronic since service.  He is competent to make such a claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

As noted above, the Veteran asserts that his current right shoulder disorder is the result of being injured in boot camp.  The Board finds that this assertion raises a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  As such, a VA examination is required to determine the etiology of the Veteran's current right shoulder disorder.   

Social Security Records -  Records in the claims file reflect that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  
VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  While on remand, any SSA records must be obtained.  

VA Treatment Records -  The claims file further reflects that the Veteran has received VA medical treatment from the VA Connecticut Healthcare System, Newington Campus; however, as the claims file only includes treatment records from that provider dated up to February 2012, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

2.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his right shoulder and hepatitis C disorders.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds, the AMC must obtain the Veteran's VA treatment records from the VA Connecticut Healthcare System, Newington Campus, for the time period dated from February 2012 to the present.  All attempts to procure records should be documented in the file.  

If the AMC cannot obtain VA records or non-VA records identified by the Veteran, a notation to that effect should be included in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following the development set forth in the Remand paragraphs above, schedule the Veteran for an appropriate examination to determine the nature and etiology of his hepatitis C.  The examiner must interview the Veteran, particularly regarding his recognized hepatitis C risk factors during and after service, and conduct an assessment.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is related to his presumed receipt of airgun injections during service, his conceded sexual assault in service, contaminated water at Camp Lejeune or otherwise is attributable to his service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.  

4.  Following completion of the development set forth in Remand paragraphs 1 and 2, above, schedule the Veteran for an examination to evaluate the relationship between his right shoulder disorder and active duty service.  All necessary testing should be completed.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is then asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disorder had its onset in service or is otherwise causally related to service, to include being consistent with having his gun slammed into his shoulder.   
      
Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


